UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4096


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT LESLIE STENCIL,

                     Defendant - Appellant.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cr-00221-MOC-DCK-1)


Argued: May 7, 2021                                               Decided: June 15, 2021


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Joseph Bart Gilbert, TARLTON POLK PLLC, Raleigh, North Carolina, for
Appellant. Angela Macdonald Miller, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: Brian C. Rabbitt, Acting Assistant Attorney
General, Robert A. Zink, Acting Deputy Assistant Attorney General, Jeremy R. Sanders,
Appellate Counsel, Christopher Fenton, Trial Attorney, Fraud Section, Criminal Division,
UNITED STATES DEAPRTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Leslie Stencil (“Appellant”) challenges his conviction and sentence for

conspiracy to commit mail and wire fraud, mail and wire fraud, and money laundering.

Appellant was indicted for his alleged role in fraudulently running his business, Niyato, an

alternative fuel company. He was tried alongside his business partner, Michael Duke.

       On appeal, Appellant contends the district court erred by declining to grant his

motion to sever his trial from Duke’s because the two defendants presented antagonistic

defenses. Further, Appellant contends the district court erred in applying the vulnerable

victim sentencing enhancement because the district court did not make a specific finding

that the fraud scheme involved vulnerable victims.

       For the reasons discussed herein, we affirm the district court’s denial of Appellant’s

motion to sever because Appellant and Duke did not present antagonistic defenses. And,

we affirm Appellant’s sentence because the district court did not err in applying the

vulnerable victim enhancement, as Appellant’s scheme to defraud targeted people who had

already fallen victim to the scheme at least once.

                                             I.

       In October 2017, Appellant was indicted in a 38-count indictment, alongside nine

codefendants, for various fraud and money laundering crimes. Appellant was charged in

34 counts of the 38 count indictment, including conspiracy to commit mail and wire fraud,

in violation of 18 U.S.C. § 1349 (Count 1); fourteen counts of mail fraud, in violation of

18 U.S.C. § 1341 (Counts 2–15); fourteen counts of wire fraud, in violation of 18 U.S.C.

§ 1343 (Counts 16–29); and, five counts of money laundering, in violation of 18 U.S.C.


                                             2
§ 1957(a) (Counts 30–34). The crimes involved Appellant’s founding and operation of an

alternative fuel company called Niyato. The Government alleged that Appellant, alongside

his codefendants, used false and misleading statements to induce his victims to invest in

Niyato.

                                            A.

                                   Investment Scheme

       Appellant founded Niyato in 2012 purportedly to manufacture and sell alternative

fuel vehicles. In an effort to raise capital to start Niyato, Appellant partnered with

codefendant Duke. Appellant was the Chief Executive Officer of Niyato. Appellant

advertised Niyato as a company based out of Charlotte, North Carolina, that manufactured

electric vehicles; had a contract with General American Liquified Natural Gas; had

patented technology; had contracts to establish fuel stations across the country; and was on

the verge of going public, among other things. In reality, the company did not have an

actual headquarters, did not have any contracts to produce vehicles or even the capability

to do so, and was not on the verge of going public.

       Through his partnership with Duke, Appellant recruited other employees -- many of

whom became coconspirators in this case -- to sell stock in Niyato. Using a sales pitch

formulated by Appellant, the salespeople would call potential investors and inform them

that Niyato stock could be purchased for $0.50 per share and would be worth between $5

and $8 once the company went public. For example, the salespeople would tell investors

that Niyato going public was “imminent[,] . . . within 90 days,” and that they “should hurry

up and buy as much as they can at 50 cents because it’s going to go to . . . $5.50[] when it


                                             3
goes public.” J.A. 1922–23. 1 Despite the fact that the company never went public, the

salespeople continued to use this pitch repeatedly for years. On several occasions, the

salespeople reached out to victims who had already bought shares to entice them to

purchase more.

       Niyato’s legal counsel advised Appellant that the company must include in its

Private Placement Memorandum 2 how it intended to use the money it received from selling

stocks, and specifically, that the profits from the stocks were split evenly between the

company and the seller. Appellant advertised that 97.1% of the money invested went back

to the company, when in reality the salespeople were receiving 50% commission.

                                                 B.

                                               Trial

       In January 2019, Appellant and Duke went to trial. 3




       1
           Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.
       2
         A Private Placement Memorandum is a document issued by a company that
includes information for potential investors including information about the stock sales,
the company’s plans, the stock registration, potential risks, general financial information,
and how the company intends to use any proceeds.

       Appellant and Duke were also tried alongside Appellant’s wife, Ludmilla Stencil.
       3

She was acquitted of all charges and her involvement is not relevant to this appeal.


                                                 4
                                            1.

                                  Appellant’s Defense

      At trial, Appellant portrayed himself as a well-meaning, but naïve, businessperson

who relied on others to help him launch Niyato. Toward this end, in closing, Appellant’s

counsel argued, “He dreams big. He’s ambitious.” J.A. 3625. Counsel further argued,

             [Appellant] had a knack for finding people he thought at the
             time were going to help him make this company a success. He
             knew he couldn’t do it on his own. He knew that. And that’s
             normal. And he had these people around him. And not one of
             them kept up their end of the bargain.

 Id. at 3630. And as it related to his relationship with codefendant Duke, Appellant’s

counsel argued:

             And just like good salespeople, Mike Duke built a rapport with
             [Appellant].

             ...

             At no point did [Appellant] ever ask him or anyone else to lie
             or mislead. [Appellant] was hopeful and optimistic, absolutely.
             This was his company. But at no point did he ask anyone to lie
             or misrepresent anything.

             ...

             Remember, [Appellant] had no prior experience. He was
             relying on the advice he was given by Mike Duke and his
             partner because they told him they had expertise in this area
             and they helped him with those documents. Those were not
             things [Appellant] did on his own.

Id. at 3632–35. Ultimately, the crux of Appellant’s defense was that he was an honest,

well-intentioned businessman who believed in Niyato but was swindled by Duke into

misleading investors to turn a profit on the company.


                                            5
                                              2.

                                      Duke’s Defense

       For his part, Duke placed the blame on Appellant and argued that he was an

unwitting participant in Appellant’s fraudulent scheme. See J.A. 3661 (“Mike Duke had

blind faith in [Appellant].”).

       Specifically, Duke’s counsel argued:

              How many times on -- during his testimony did Mike Duke
              say, “I believed [Appellant] when he told me that. I believed
              [Appellant] when he told me that. I believed [Appellant] when
              he told me that.”
                     “Did you know at the time that that wasn’t true?”
                     “No, I did not. I believed [Appellant] when he told me
              that.”

              ...

              You all know exactly what’s going on here. [Appellant] had no
              product to sell and he was living off of -- unbeknownst to Mr.
              Duke, living off the money that Mr. Duke was out there
              honestly trying to sell.

              ...

              I mean, this whole folder is devoted to lies and
              misrepresentations passed by [Appellant] on to Mike Duke that
              Mike Duke didn’t know about. It’s hard for me to believe that
              on cross examination of Mr. Duke he actually tried to blame it
              on us. We didn’t raise enough money. Well, the more money
              we raised, the more money [Appellant] spent on himself. Yes,
              he had 66 trips, including the first one for a first -- I mean,
              $2,600 for a two-day trip from North Carolina to Dallas and he
              was eating at Burger King and elsewhere and staying at a La
              Quinta or something. That leaves about $2,500 left for a plane
              ticket or a very expensive car ride. Well, . . . [Appellant] took
              Mike Duke on a ride. Don’t let him take you on a ride by the
              government’s evidence here.



                                              6
J.A. 3669–77. Plainly, Duke’s defense was that he was an unwitting victim of Appellant’s

scheme. 4

                                            3.

                                     Motion to Sever

      Before trial, Appellant moved pursuant to Rule 404(b) of the Federal Rules of

Evidence to exclude evidence of Duke’s past fraudulent activity on the grounds that such

evidence would prejudice Appellant. Specifically, Duke had previously sold stock in other

companies using a scheme similar to that of the Niyato fraud scheme. The Government

intended to introduce evidence of Duke’s past fraud to demonstrate that Duke engaged in

the same modus operandi in other stock selling schemes and to rebut the idea that Duke

was relying on Appellant in good faith. Alternatively, Appellant moved to sever his trial

from Duke’s pursuant to Federal Rule of Criminal Procedure 14. The district court denied

both of Appellant’s motions. But the district court instructed the Government to separate

questioning related to Duke’s prior acts from questioning about Niyato and gave a limiting

instruction with regard to this evidence. Each time the Government introduced the past

fraud evidence against Duke, it complied with this directive.

      After the Government rested its case, Appellant renewed his motion to sever,

arguing again that the 404(b) evidence against Duke was prejudicial and that Appellant and

Duke had antagonistic defenses. The district court reserved ruling on the motion, and



      4
         Appellant never argued that his trial should have been severed from Ludmilla
Stencil’s, and thus, her defense is not relevant to this appeal.


                                            7
Appellant renewed the motion again during Duke’s case in chief. At that point, the district

court denied Appellant’s motion. The court held:

              In this case the jury can believe the core of [Appellant]’s
              defense that he had a legitimate company and everybody goes
              free. Or they can believe the core of Mr. Duke’s defense which
              is twofold. If everything was legitimate and everything was
              fine, then he walks free. Or if not, he just believed everything
              that was said and is released on that.
                      The fact that the presentation has been done in a manner
              that one side may be happier with than the other is not a reason
              for severance. Therefore, following United States v[.] Lighty,
              616 F.3d at 321, United States v[.] Chavez, 894 F.3d 593, . . .
              the Court is going to once again rule and will continue to rule
              unless this changes at some point in this proceeding to each of
              the defense motions requested by their appellate section.

J.A. 2574.

       Appellant again renewed his severance motion at the close of all the evidence. The

court again denied Appellant’s motion, reasoning that if the jury believed Appellant’s

argument, “everybody walks.” J.A. 3582.

       The jury found Appellant guilty of all charges submitted to it, 5 and found Duke

guilty of three of 13 mail fraud charges, one of 13 wire fraud charges, and one of four

money laundering charges. On appeal, Appellant challenges the district court’s denial of

his motion to sever his trial from Duke.




       5
         Counts 7, 22, and 32 were dismissed by the district court, and Appellant was found
guilty of the remaining counts.


                                             8
                                           C.

                                       Sentencing

      At Appellant’s sentencing hearing, the district court applied a two-level vulnerable

victim sentencing enhancement to Appellant’s United States Sentencing Guidelines

(“Guidelines”) range.   Notably, prior to the application of the vulnerable victim

enhancement, the Government argued:

            [T]he enhancement is appropriate for two independent reasons.
                    The first is the fact that these were elderly victims and
            elderly victims are more susceptible based on their
            circumstances to crimes like this, and especially telemarketing
            crimes where fraudsters reach into their homes using their
            telephone, take isolated individuals and try to persuade them to
            give them money, which in this case they did.
                    The second independent basis is the fact that these
            fraudsters were victimizing and re-victimizing the same people
            through this process of reloading. There was an entire system
            set up with [Appellant] at the head. He was effectively a
            printing press for press releases, giving the salespeople an
            excuse to reach out again and again and again to victimize
            people that they were selecting based on the fact that they knew
            that they had already fallen victim to the fraud. That’s a second
            independent basis.
                    The fact that these were supposedly accredited
            individuals, there is no evidence in this case that there was any
            effort by anybody, Mr. Duke or otherwise, to actually
            determine whether or not these people were sophisticated
            investors. And given the way that they were approaching them
            and the way they were pitching these ideas, it’s abundantly
            clear that they were not.
                    I think we’ve also -- if you were to look at the testimony
            of the victims who testified at trial, it’s very clear that these
            individuals could not afford to make these investments, did not
            understand the nature of the investments. And regardless,
            sophisticated or not, they were being lied to in every respect.

J.A. 3927–28.



                                            9
       In response to Appellant’s opposition to the vulnerable victim enhancement, the

district court held:

               [T]here was ample evidence to show that these were vulnerable
               victims. The question in applying this to the defendant is
               whether there was evidence that he knew or should have known
               that these were vulnerable victims. And with this reloading
               scheme that went on, this defendant should have -- if not
               known, should have known of the vulnerability of these
               victims. So I’m going to go ahead and add that enhancement
               on to the sentence.

J.A. 3928–29.

       Under the Guidelines, Appellant was assigned a base offense level of seven, and the

district court applied a 16 level enhancement because Appellant was responsible for an

economic loss of more than $1.5 million; a two level enhancement because the offense

involved more than ten victims; a two level enhancement because the offense involved

sophisticated means; a four level enhancement because Appellant was an organizer or

leader of criminal activity with five or more participants; and, a two level enhancement

because the offense involved vulnerable victims. With the enhancements, Appellant’s total

offense level was 33, and with his criminal history category of I, his advisory sentencing

range was 135–168 months’ imprisonment. The district court imposed a sentence of 135

months of imprisonment to be followed by two years of supervised release.

       On appeal, Appellant challenges the reasonableness of his sentence, arguing the

district court improperly applied the vulnerable victim enhancement in calculating his

sentencing Guidelines range.




                                            10
                                               II.

       “We review a district court’s denial of a motion to sever for abuse of discretion.”

United States v. Zelaya, 908 F.3d 920, 929 (4th Cir. 2018). We review criminal sentences

for reasonableness pursuant to an abuse of discretion standard. See United States v.

Shephard, 892 F.3d 666, 670 (4th Cir. 2018). “A sentence based on an improperly

calculated Guidelines range is procedurally unreasonable. In reviewing whether a

sentencing court properly calculated the Guidelines range, we review the court’s factual

findings for clear error and its legal conclusions de novo.” Id. (internal citations omitted).

                                              III.

                                               A.

                                       Motion to Sever

       “In general, defendants who are indicted together are tried together.” United States

v. Zelaya, 908 F.3d 920, 929 (4th Cir. 2018). This is because “[j]oint trials are more

efficient, and ‘generally serve the interests of justice by avoiding the . . . inequity of

inconsistent verdicts.’” United States v. Dinkins, 691 F.3d 358, 368 (4th Cir. 2012)

(quoting Richardson v. Marsh, 481 U.S. 200, 210 (1987)). “Therefore, when an indictment

properly has joined two or more defendants under the provisions of Rule 8(b), severance

pursuant to Rule 14 is rarely granted.” Id. Consequently, “[d]efendants must show clear

prejudice arising from a joint trial to establish an entitlement to reversal of their

convictions.” Zelaya, 908 F.3d at 929. That is, “severance generally is granted only when

‘there is a serious risk that a joint trial would compromise a specific trial right of one of the

defendants, or prevent the jury from making a reliable judgment about guilt or innocence.’”


                                               11
Dinkins, 691 F.3d at 368 (quoting Zafiro v. United States, 506 U.S. 534, 539 (1993)).

“Demonstrating prejudice is a high hurdle.” United States v. Young, 989 F.3d 253, 266

(4th Cir. 2021).

       Although a serious risk of prejudice may occur when defendants present conflicting

or antagonistic defenses, the presence of antagonistic defenses alone is not enough to

require severance. See United States v. Lighty, 616 F.3d 321, 348 (4th Cir. 2010). “The

antagonistic defenses must involve more than finger pointing.” Id. (internal quotation

marks omitted). “Hostility among defendants, and even a defendant’s desire to exculpate

himself by inculpating others, do not of themselves qualify as sufficient grounds to require

separate trials.” Dinkins, 691 F.3d at 369. Instead, severance demands “such a stark

contrast presented by the defenses that the jury is presented with the proposition that to

believe the core of one defense it must disbelieve the core of the other, or that the jury will

unjustifiably infer that this conflict alone demonstrates that both are guilty.” Id. (internal

quotation marks and alteration omitted). But “any risk of prejudice that may have existed

[can be] minimized by measures less drastic than severance, including limiting instructions

given by the district court when certain evidence was admitted against one or more, but not

all, defendants.” Id. at 368. And, “a defendant is not entitled to severance merely because

he might have had a better chance of acquittal in a separate trial.” United States v.

Cannady, 924 F.3d 94, 103 (4th Cir. 2019) (internal quotation marks omitted).

       Here, Appellant argues that the motion to sever should have been granted because

he and Duke presented antagonistic defenses. Specifically, Appellant argues, “Trying

Duke and [Appellant] together prejudiced [Appellant] in violation of his constitutional


                                              12
rights, to due process and a fair trial.” Appellant’s Br. 6. Further, “Duke’s antagonistic

defense essentially claimed that [Appellant] was the guilty one, and that he unwittingly

sold the stock because he believed all the information that he claimed [Appellant] provided

to him. Therefore, the jury would have had to disbelieve [Appellant]’s core defense to agree

with Duke’s.” Id. at 14.

        The Government, on the other hand, argues that Appellant and Duke did not present

mutually antagonistic defenses, and in any event, Appellant cannot establish prejudice as

a result of the joint trial.

        Much of Appellant’s argument that he and Duke presented antagonistic defenses

that necessitated severance misses the mark. In large part, the defenses were merely a

finger pointing exercise between Appellant and Duke. Appellant contends that Duke’s

defense placed the blame on Appellant and argued that Appellant was lying to and

misleading Duke. But this court has been clear that “antagonistic defenses must involve

more than finger pointing.” Lighty, 616 F.3d at 348. While Appellant argued that Duke

was at fault, and Duke argued that Appellant was at fault, the contrariness of these two

arguments is not enough to require severance. We have been clear that severance is only

required where believing the core of one defense requires the jury to disbelieve the core of

the other. That is not the case here. The jury could have accepted Duke’s defense -- that

Duke blindly followed Appellant’s lead in conducting business -- without necessarily

disbelieving Appellant’s defense -- that Appellant was a well-meaning businessman who

did not know the ins and outs of selling stock. As the district court noted, if that were the




                                             13
case, “everybody walks.” J.A. 3582. Therefore, Appellant’s argument that the defenses

were antagonistic does not carry the day.

       We are similarly unpersuaded that the joint trial prejudiced Appellant. Appellant

argues that Duke elicited testimony that was repetitive to the Government’s evidence

against Appellant. Further, Appellant argues that Duke’s questioning of witnesses and the

testimony he elicited was damaging to Appellant’s case. However, this court has been

clear that prejudice is a high bar, and “a defendant is not entitled to severance merely

because he might have had a better chance of acquittal in a separate trial.” Cannady, 924

F.3d at 103. While Appellant argues the joint trial was harmful, he fails to demonstrate

how the outcome of the trial would have been different had his severance motion been

granted. See Lighty, 616 F.3d at 350 (citing favorably United States v. Ortiz, 315 F.3d 873,

898–99 (8th Cir. 2002) (concluding that the defendants were not prejudiced by a combined

trial because there was “not an appreciable chance that the defendants would not have been

convicted had separate trials been granted” (alterations omitted))). Moreover, the district

court minimized the risk of prejudice from evidence introduced specifically against Duke

by offering limiting instructions during the presentation of evidence of Duke’s previous

fraud schemes. Accordingly, we cannot conclude that Appellant has demonstrated that he

was prejudiced by the district court’s denial of his severance motion. Consequently, we

affirm the district court’s denial of Appellant’s motion to sever.




                                             14
                                             B.

                                         Sentence

       Appellant argues the district court imposed an unreasonable sentence by including

the vulnerable victim enhancement in Appellant’s Guidelines calculation.           Per the

Guidelines, a two-level sentencing enhancement is added “[i]f the defendant knew or

should have known that a victim of the offense was a vulnerable victim.” U.S.S.G.

§ 3A1.1(b)(1). A “vulnerable victim” is “a person (A) who is a victim of the offense of

conviction and any conduct for which the defendant is accountable . . . ; and (B) who is

unusually vulnerable due to age, physical or mental condition, or who is otherwise

particularly susceptible to the criminal conduct.” Id. at cmt. 2. We have held that there is

a two-part test to determine whether the vulnerable victim enhancement should apply. See

United States v. Llamas, 599 F.3d 381, 388 (4th Cir. 2010). “First, a sentencing court must

determine that a victim was unusually vulnerable. Second, the court must then assess

whether the defendant knew or should have known of such unusual vulnerability.” Id.

(internal citations omitted). “In other words, applying the vulnerable victim adjustment

requires a fact-based explanation of why advanced age or some other characteristic made

one or more victims unusually vulnerable to the offense conduct, and why the defendant

knew or should have known of this unusual vulnerability.” Id. (internal quotation marks

omitted) (holding the district court improperly applied the vulnerable victim enhancement

because it held that the defendant “should have known” about the victims’ vulnerabilities

but did not provide any explanation or basis for its finding).




                                             15
       In United States v. Shephard, we considered whether a defendant’s involvement in

a reloading scheme was sufficient to support the vulnerable victim enhancement. 892 F.3d

666, 670 (4th Cir. 2018). “The practice of ‘reloading’ involves targeting people who have

already fallen victim to the scheme at least once, if not repeatedly.” Id. In Shephard, we

noted a plethora of cases from other circuits in which the vulnerable victim enhancement

was upheld in reloading schemes. Id. at 670–71 (citing United States v. Lloyd, 807 F.3d

1128, 1172–73 (9th Cir. 2015); United States v. Hoffecker, 530 F.3d 137, 201–02 (3d Cir.

2008); United States v. Day, 405 F.3d 1293, 1295–96 (11th Cir. 2005); United States v.

Coe, 220 F.3d 573, 582 (7th Cir. 2000); United States v. Brawner, 173 F.3d 966, 972–73

(6th Cir. 1999); United States v. O’Neil, 118 F.3d 65, 75–76 (2d Cir. 1997)). Indeed, we

noted that our sister circuits “affirmed applications of the vulnerable victim enhancement

based on the simple fact that reloading—the repeated targeting of a victim—constitutes

evidence that the defendant knew the victim was particularly vulnerable to the fraud

scheme.” Shephard, 892 F.3d at 671 (internal quotation marks omitted).

       Specifically, the telemarketing scheme in Shephard involved reloading because

experienced telemarketers would “call[] victims who had already fallen for the scheme and

tr[y] to get them to make additional payments.” 892 F.3d at 672. During sentencing in

Shephard, the district court relied on the fact that many of the victims sent tens of thousands

of additional dollars in the scheme because they were repeatedly targeted by scammers and

the fact that the victim impact statements demonstrated that the victims were unusually

vulnerable. See id. We upheld the sufficiency of the district court’s explanation where the

district court overruled the defendant’s objection to the vulnerable victim enhancement


                                              16
because of the Government’s responses to the defendant’s objection and based on the

“nature of how this fraud activity worked.” Id. at 669–70. Consequently, this court held

that the reloading scheme at issue was sufficient to support the vulnerable victim

enhancement. See id. at 672.

       Notably, in Shephard, we declined to hold that a reloading scheme categorically

supports the vulnerable victim enhancement. See 892 F.3d at 672 n.3. We held:

              We need not (and do not) decide whether the mere practice of
              reloading (without more) will always justify applying the
              vulnerable victim enhancement. There may be unique factual
              scenarios that rebut the strong inference that defendants who
              reload victims target them because they are unusually
              vulnerable. But here, the district court’s determination to apply
              the enhancement was entirely appropriate.


Id.

       Appellant argues that the case at hand is distinguishable from Shephard such that

the reloading scheme was not enough to support the vulnerable victim enhancement.

However, Appellant’s only supporting argument is conclusory, claiming, “No investor who

testified exhibited of any signs of vulnerability and none had any difficulty communicating

with counsel on direct or cross-examination.” Appellant’s Br. 46. While Appellant

generally referenced the testimony of several investors to argue that none were infirm, he

fails to identify any “unique factual scenario” that rebuts the “strong inference” that

Appellant’s reloading scheme targeted individuals who were “unusually vulnerable.”

Shephard, 892 F.3d at 672 n.3. Appellant also argues that the district court did not make




                                             17
sufficient findings to justify the application of the enhancement or for this court to properly

review it.

       We are not convinced by Appellant’s arguments. The crux of the reloading scheme

in Shephard was the fact that the defendant was contacting people who had already fallen

for the scheme in order to exploit more money from people the defendant knew would fall

for the scheme. 892 F.3d at 672. In other words, the targeted victims in Shephard had

already proven themselves vulnerable to the scheme to defraud them.                 Likewise,

Appellant’s investment scheme targeted people who had already invested in his company

in order to entice them to invest again and again. See, e.g., J.A. 1776 (Q: “So you said that

you refer to the special term for victims who bought large amounts of stock was what?”

A: “Whales.” Q: “And were those the victims that you would try to reload?” A:

“Absolutely, they were the biggest investors.”). To induce the victims, Appellant created

press releases with false information and convinced current investors that it was wise for

them to invest even more. See id. at 1774 (describing the way Appellant’s employees

would call investors with new information and tell them they were going to public soon,

and they should invest more because the value of the stock was about to rise). These facts

are sufficient to justify the “strong inference” that the reloading scheme supports the

vulnerable victim enhancement. Shephard, 892 F.3d at 672 n.3.

       Moreover, we find the district court’s explanation of the application of the

vulnerable victim enhancement sufficient. In explaining the facts that supported the

enhancement, the district court noted, “Well, there was ample evidence to show that these

were vulnerable victims,” and, “[W]ith this reloading scheme that went on, this defendant


                                              18
should have -- if not known, should have known of the vulnerability of these victims.” J.A.

3928–29. And prior to the district court’s ruling about the application of the vulnerable

victim enhancement, the Government provided a lengthy argument about its applicability.

Notably, the Government argued:

              [T]hese fraudsters were victimizing and re-victimizing the
              same people through this process of reloading. There was an
              entire system set up with [Appellant] at the head. He was
              effectively a printing press for press releases, giving the
              salespeople an excuse to reach out again and again and again
              to victimize people that they were selecting based on the fact
              that they knew that they had already fallen victim to the fraud.

J.A. 3927–28.

       In Shephard, we upheld the district court’s explanation as sufficient, first, because

the Government “fully explained the argument and cited a number of cases,” and, second,

because “the court said the enhancement was appropriate given ‘the nature of how this

fraud activity worked,’ which further confirms that the court found the practice of reloading

sufficient to support the enhancement.” 892 F.3d at 672. The district court’s explanation

here is analogous. The Government’s argument sufficiently detailed the facts supporting

the enhancement, which the district court accepted. Further, the district court indicated

that it found the practice of reloading sufficient to support the enhancement in this case.

       Because Shephard concludes that analogous facts of reloading support a “strong

inference” that the victims were unusually vulnerable, and because Appellant has not

rebutted this inference, we hold that the district court’s application and explanation of the

enhancement are sufficient. Accordingly, we affirm the district court’s sentence.




                                             19
                                           IV.

      For the foregoing reasons, the district court’s denial of Appellant’s motion to sever

and its application of the vulnerable victim enhancement are

                                                                             AFFIRMED.




                                           20